Title: To George Washington from Daniel Tillinghast, 17 July 1776
From: Tillinghast, Daniel
To: Washington, George



Providence 17th July 1776

 By yesterdays Post I wrote your Excellency & therein Inclosed, Copy of an Invoice of SA No. 1 a 3––3 Cases Scotch Arms. With this you will receive Viâ New London to the Care of Nathl Shaw Esqr: No. 8 & 9––2 Cases more Scotch Arms as Pr Invo: herewith, & likewise No. 4 & 5 a Chest & Barrell qt: Arms & Flints from Thos Green Esqr: being Contl Property in his hands as Pr Invo: herewith, all of wch wish safe to your hands, & am with great respect Your Excellencys most Obedt & very humble Servt

Danl Tillinghast Contl Agent

